DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2, 5-7, 9-11, 16-18 and 21-29 are pending and under examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on application CN201811394517.8 filed in the People’s Republic of China on November 12, 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A certified translation in English of the priority application has not been filed. The effective filing date of the present application is August 29, 2019. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted November 3, 2021 and May 6, 2021 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the examiner. Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. The cite foreign document WO 2009/019632 is directed to a signal processor. Although Applicants state in the IDS filed May 6, 2021, that the entire document is relevant, the relevancy of a signal processor to the present application directed to the antimicrobial peptide Scyreprocin of Scylla paramamosain is not clear. The examiner is 
The information disclosure statement filed November 3, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Please see references with a strikethrough. It has been placed in the application file, but the information referred to therein has not been considered.
Claim Interpretation
Claims comprising SEQ ID NOs: are interpreted in the following manner:
“comprising a sequence of SEQ ID NO: 1” requires only a dipeptide  or dinucleotide of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-7, 9-11, 16-18, 21, 23-26, 28 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
Scylla paramamosain. Claim 1 recites the amino acid sequence of the peptide Scyreprocin and claims 2 and 21 recites the nucleotide sequence that encodes the amino acid sequence of the peptide Scyreprocin. Claims 5-7, 16-18, 23, 25, 26, 28 and 29 recite compositions comprising the peptide Scyreprocin of Scylla paramamosain of claims 1 and/or 2. Claims 9, 10, 11 and 24 are directed to process claims comprising the peptide Scyreprocin of Scylla paramamosain of claims 1 and/or 2.
	Scyreprocin is a natural product in Scylla paramamosain that consists of 84 amino acid represented by SEQ ID NO: 1. The open reading frame of the peptide is represented by SEQ ID NO: 2. See the specification, page 3, lines 18-23 and 28-29 and GENBANK Accession Nos. QDA76506.1 and MH488960 
Question 1: Do the claim(s) fall into a statutory category of invention? Yes, claims 1, 2, 5-7, 16-18, 23, 25, 26, 28 and 29 qualify as product claims. Claims 9-11 and 24 qualify as process claims.
Question 2A: Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?
Prong 1: Do the claims recite an abstract idea, law of nature or natural phenomenon? Yes, Claims 1, 2, 5-7, 9-11, 16-18, 23-26, 28 and 29 recite a law of nature. The claims recite the naturally occurring peptide Scyreprocin from Scylla paramamosain and by definition is directed to the naturally occurring peptide and therefore, is a product of nature exception. 
Prong 2: Do the claim recites additional elements that integrate the judicial exception into a practical application? No, the product claims, claims 1, 2, 5-7, 16-18, 23, 25, 26, 28 and 29, do not recite additional elements that integrate the judicial exception into a Scylla paramamosain. Therefore, the process claims do not recite additional elements integrating the judicial exception into a practical application.
Question 2B: Do the claims amount to significantly more than the judicial exception? No, the claims do not recite additional elements to contribute to an inventive concept that is significantly more than the naturally occurring peptide Scyreprocin from Scylla paramamosain.
Therefore, the claims are drawn to a law of nature (judicial exception). This judicial exception is not integrated into a practical application because only the natural peptide is claimed and there are no additional elements claimed that integrate the judicial exception into a practical application or significantly more than the natural peptide. Thus, the claims are ineligible under 35 U.S.C. §101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 9-11,16-18, 22, 24 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is directed to a peptide wherein the nucleotide sequence of an open reading frame of the peptide is a sequence of SEQ ID NO: 2. A peptide is typically composed of amino 
Claim 9 recites “A method for preparing of an antimicrobial composition comprising the antimicrobial peptide Scyreprocin of claim 1”. Claim 9 is indefinite because the claim recites no active steps to perform the method claimed and it is unclear what steps are required to practice the method claimed.
Claim 10 recites “A method for preparing a feed composition comprising the antimicrobial peptide Scyreprocin of claim 1”. Claim 10 is indefinite because the claim recites no active steps to perform the method claimed and it is unclear what steps are required to practice the method claimed.
Claim 11 recites “A method for preparing an anti-mildew and antiseptic composition comprising the antimicrobial peptide Scyreprocin of claim 1”. Claim 11 is indefinite because the claim recites no active steps to perform the method claimed and it is unclear what steps are required to practice the method claimed.
Claim 22 recites the limitation “the nucleic acid molecule sequence of claim 3”. Claim 3 is canceled. Claim 22 is indefinite for depending from a canceled claim.
Claim 24 recites “A method for preparing an anti-tumor preparation comprising the antimicrobial peptide Scyreprocin of claim 1 and a combination use of the antimicrobial peptide Scyreprocin with other anti-tumor drugs”. Claim 24 is indefinite because the claim recites no active steps to the perform the method claimed and it is unclear what steps are required to 
Claim 27 recites the limitation “the nucleic acid molecule sequence of claim 14”. Claim 14 is canceled. Claim 27 is indefinite for depending from a canceled claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-7, 9-11, 16-18, 21, 23-26, 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to an antimicrobial Peptide Scyreprocin wherein an amino acid sequence of the peptide is a sequence of SEQ ID NO: 1. An “a sequence of SEQ ID NO: 1” as written is interpreted to require a minimum, a dipeptide of the amino acid sequence of SEQ ID Scylla paramamosain. See page 3, lines 18-27. And the search of the prior and contemporaneous art reveals peptides that structurally fit the claimed antimicrobial peptide but do not have the function of the antimicrobial activity. For example, the structure of diglycine meets the structural requirement of the claim, that is, an amino acid sequence of SEQ ID NO: 1 but does not meet the functional requirement of being antimicrobial. See Schnaider et al.1. Schnaider et al. demonstrate diglycine (GG) is devoid of antimicrobial activity. See page 6, right col.-2nd paragraph. Diglycine being devoid of antimicrobial activity is evidence that Applicants are not in possession of the genus claimed. And there are no other amino acid sequences of SEQ ID NO: 1 that represent the Scyreprocin peptide other than SEQ ID NO: 1 described in the specification. Therefore, the amino acid sequence set forth in SEQ ID NO: 1 is not representative of the genus claimed and does not demonstrate Applicants were in possession of the enter genus. Thus, the artisan of ordinary skill would not conclude Applicants were in possession of the genus claimed. The artisan would conclude that Applicants were in possession of a peptide consisting of SEQ ID NO: 1. A claimed directed to an antimicrobial peptide Scyreprocin of Scylla paramamosain, wherein an amino acid sequence of the antimicrobial peptide Scyreprocin consists of SEQ ID NO: 1 would be fully supported by the disclosure.

Allowable Subject Matter
The amino acid sequence identified as SEQ ID NO: 1 and the nucleotide sequence identified as SEQ ID NO: 2 are not taught or suggested in the prior art.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest the amino acid sequence identified as SEQ ID NO: 1 and the nucleotide sequence identified as SEQ ID NO: 2.
Summary
The claims are free of the art. Claims 1, 2, 5-7, 9-11, 16-18, 21, 23-26, 28 and 29 are rejected under 35 U.S.C. 101. Claims 2, 9-11, 16-18, 22, 24 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 1, 2, 5-7, 9-11, 16-18, 21, 23-26, 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Schnaider et al., “Self-assembling dipeptide antibacterial nanostructures with membrane disrupting activity”, Nature Communications, 2017, 10 pages